                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


SEAN RAYMOND COX                                                         PLAINTIFF

V.                                     4:18CV00384 JM

KAREN LUNEAU, et al,                                                      DEFENDANTS



                                   ORDER OF DISMISSAL

        According to the Motion for Voluntary Dismissal with Prejudice, the parties have settled

this action.

        IT IS THEREFORE ORDERED that this action is dismissed with prejudice. The Clerk is

directed to close the case.

        Dated this 5th day of June, 2019.



                                                   ____________________________
                                                   James M. Moody Jr.
                                                   United States District Judge
